[Cite as Asher v. Glenway Real Estate, L.L.C., 2019-Ohio-4851.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




PATRICIA ASHER,                                   :         APPEAL NO. C-180663
                                                            TRIAL NO. A-1705374
      Plaintiff-Appellant,                        :
                                                                  O P I N I O N.
   vs.                                            :
GLENWAY REAL ESTATE, LLC,
                                                  :
   and
                                                  :
BERNENS CONVALESCENT
PHARMACY, INC.,                                   :

      Defendants-Appellees.                       :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is:               Affirmed in Part, Reversed in Part, and Cause
                                         Remanded

Date of Judgment Entry on Appeal: November 27, 2019



Mark B. Smith Co., LPA, and Mark B. Smith, for Appellant,

Reminger Co., L.P.A., and Timothy B. Spille, for Appellee Glenway Real Estate, LLC,

Rolfes Henry Co., L.P.A., Jerome F. Rolfes and Meagan L. Tate, for Appellee
Bernens Convalescent Pharmacy, Inc.
                      OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, Presiding Judge.

       {¶1}    Plaintiff-appellant Patricia Asher appeals the trial court’s judgment

granting summary judgment to defendants-appellees Glenway Real Estate, LLC,

(“Glenway”) and Bernens Convalescent Pharmacy, Inc., (“Bernens”) on Asher’s

claims for negligence and negligence per se.

       {¶2}   Because the trial court erred in determining that the hazard on which

Asher was injured was open and obvious, and because genuine issues of material fact

exist as to whether Glenway and Bernens had prior knowledge of the hazard, we

reverse the trial court’s grant of summary judgment on Asher’s claim for negligence.

But we affirm the trial court’s grant of summary judgment on Asher’s claims for

negligence per se, as the statutes relied upon by Asher to establish negligence per se

set forth only a general description of a duty and do not establish a definite standard

of care, and thus cannot serve as the basis for negligence per se.

                         Factual and Procedural Background


       {¶3}   Asher suffered injury when she fell backwards down a flight of stairs

while attempting to enter the rear entrance of Bernens’s pharmacy. Bernens was a

tenant in a building owned by Glenway. The rear entrance to the pharmacy was

located in the back parking lot of the building. To enter, a patron had to walk up

three steps. There was a handrail on the left side of the stairs.

       {¶4}   On the day of her injury, Asher, who was 79 years old and walked with

a cane, parked her vehicle in the parking lot and walked to the bottom of the stairs.

She hung her cane over her left arm and climbed the stairs, utilizing the handrail as

she climbed. Asher attempted to pull open the door at the top of the steps. The door



                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



opened outwards, and it swung wider than the landing on the top step. And from our

review of a video depicting Asher’s fall, it appeared to extend over the next step

down. Asher had to step back to allow the door to fully open. As she attempted to do

so, she lost her footing and fell backwards down the stairs, suffering serious injury.

       {¶5}    Asher filed suit against Bernens and Glenway.            Her complaint

contained a claim for negligence, alleging that the rear entrance posed an

unreasonable hazard that was neither open nor obvious, and that Bernens and

Glenway were aware of the dangerous nature of the entrance and failed to take

reasonable steps to reconfigure it.       The complaint also contained claims for

negligence per se. Those claims alleged that the configuration of the rear entrance

violated the Ohio and Cincinnati building codes and the Americans with Disabilities

Act (“ADA”), although the complaint did not state which specific provisions were

allegedly violated.

       {¶6}    Both Bernens and Glenway moved for summary judgment.                They

argued that any hazard posed by the configuration of the rear entrance was open and

obvious and that they neither knew nor should have known that the rear entrance

posed a hazard. They further argued that administrative regulations in the building

codes and the ADA could not serve as the basis for a negligence per se claim.

Glenway additionally argued that the building and stairs at issue were built prior to

the enactment of the ADA and building codes, and that the regulations could not be

given retroactive effect.

       {¶7}    Bernens submitted an affidavit from Ann Marie Engelhardt, a co-

owner and vice-president of Bernens. Engelhardt stated that neither she, nor any

other officers or owners of Bernens, had any prior knowledge that the rear entrance




                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



posed a hazardous condition.         Glenway submitted an affidavit from Mary

Engelhardt, sole member of Glenway, who stated that Glenway had no knowledge of

any concerns, defects, or issues with the rear entrance.

       {¶8}   Asher opposed the motions for summary judgment. She argued that

the specific hazard posed by the rear entrance was that the door opened beyond the

landing, and that the hazard was not open and obvious because a reasonable person

was unable to perceive the risk posed by the door until the hazard was already

encountered. Asher further argued that Bernens and Glenway were aware of the

hazard, as evidenced by the fact that Bernens had considered modifying the entrance

prior to her accident. With respect to her claims for negligence per se, Asher argued

that the Cincinnati Municipal Code (“C.M.C.”), had adopted the Ohio Building Code,

and consequently that a violation of the building code could constitute negligence per

se. She further argued that the defendants’ violation of C.M.C. 1101-63.1 and 1119-

03.3 constituted negligence per se. But she advanced no arguments with respect to

the claim in her complaint that negligence per se was established from the

defendants’ violation of the ADA.

       {¶9}   Asher submitted an affidavit from professional architect Joseph

Brashear. Brashear stated that the rear entrance to the pharmacy posed a significant

hazard to customers entering the store, and that the hazard was open and obvious to

a professional architect, but not to a layperson.          He further stated that the

configuration of the entrance was in violation of the Ohio Building Code and C.M.C.

1101-63.1 and 1119-03.3.

       {¶10} The trial court granted the motions for summary judgment. It held

that any hazard posed by the rear entrance was open and obvious, and that the




                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS



defendants had no knowledge of any alleged defect with the rear entrance. It further

held that any alleged violations of the ADA and the C.M.C. did not support a finding

of negligence per se, which would overcome the open-and-obvious doctrine.

       {¶11} Asher appeals, arguing in a single assignment of error that the trial

court erred in granting summary judgment to Bernens and Glenway on her claims

for negligence and negligence per se.

                                Standard of Review


       {¶12} We review a trial court’s grant of summary judgment de novo. Grafton

v. Ohio Edison Co., 77 Ohio St. 3d 102, 105, 671 N.E.2d 241 (1996).        Summary

judgment is appropriately granted when there exists no genuine issue of material

fact, the party moving for summary judgment is entitled to judgment as a matter of

law, and the evidence, when viewed in favor of the nonmoving party, permits only

one reasonable conclusion that is adverse to that party. State ex rel. Howard v.

Ferreri, 70 Ohio St. 3d 587, 589, 639 N.E.2d 1189 (1994).

                                        Negligence


       {¶13} Asher argues that the trial court erred in granting summary judgment

to Bernens and Glenway on her negligence claim because the hazard posed by the

rear entrance was not open and obvious.

       {¶14} To succeed on a negligence claim, a plaintiff must establish that “(1)

the defendant owed a duty of care to the plaintiff; (2) the defendant breached that

duty; and (3) the plaintiff suffered injury proximately caused by the defendant’s

breach of duty.” Patterson v. Adleta, Inc., 2018-Ohio-3896, 119 N.E.3d 982, ¶ 7 (1st




                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS



Dist.), citing Menifee v. Ohio Welding Prods., Inc., 15 Ohio St. 3d 75, 77, 472 N.E.2d
707 (1984).

       {¶15} A business owner owes its invitees a duty to maintain the premises in a

reasonably safe condition. Esterman v. Speedway LLC, 1st Dist. Hamilton No. C-

140287, 2015-Ohio-659, ¶ 6.      But “[w]here a danger is open and obvious, a

landowner owes no duty of care to individuals lawfully on the premises.” Lang v.

Holly Hill Motel, Inc., 122 Ohio St. 3d 120, 2009-Ohio-2495, 909 N.E.2d 120, ¶ 11,

quoting Armstrong v. Best Buy Co., Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573, 788
N.E.2d 1088, syllabus. Invitees are reasonably expected to discover and protect

themselves against such dangers. Esterman at ¶ 6. An open-and-obvious danger is

one that is not “hidden, concealed from view, or undiscoverable upon ordinary

inspection.” Id. at ¶ 7, quoting Thompson v. Ohio State Univ. Physicians, Inc., 10th

Dist. Franklin No. 10AP-612, 2011-Ohio-2270, ¶ 12. Typically, whether a danger is

open and obvious is a question of law. Callentine v. Mill Invests., LLC, 5th Dist.

Tuscarawas No. 2017 AP 06 0014, 2017-Ohio-8634, ¶ 40.

       {¶16} Bernens and Glenway contend that the hazard was open and obvious

because the stairs, handrail, and rear door were visible to anyone approaching, and

because Asher had successfully navigated the stairs on several prior occasions. Asher

testified in her deposition that she had used the rear entrance approximately three

times prior to her accident. But she explained that on each of those occasions

someone else had opened the door for her, and she had never opened the door and

navigated the stairs simultaneously.

       {¶17} Asher argues that the hazard was not open and obvious because the

hazardous condition was not apparent to a patron until the patron actually opened




                                             6
                     OHIO FIRST DISTRICT COURT OF APPEALS



the rear door and encountered the hazard. We agree. The hazard posed by the rear

entrance to the pharmacy is not visible or apparent upon first glance. Rather, the

hazard is not discoverable until an invitee attempts to open the door and realizes that

it opens outward and extends wider than the landing. Once the hazard is discovered,

the invitee has already encountered it. We hold that, as a matter of law, the hazard

encountered by Asher was not open and obvious.

       {¶18} Asher further argues that the trial court erred in determining that

Bernens and Glenway had no knowledge that the configuration of the rear entrance

was a hazard.

       {¶19} Where premises-liability negligence concerns the existence of a hazard

or defect, “a defendant will not be liable for negligence unless its agents or officers

actively created the faulty condition, or [] it was otherwise caused and the defendant

had actual or constructive notice of its existence.” Korengel v. Little Miami Golf Ctr.,

1st Dist. Hamilton No. C-180416, 2019-Ohio-3681, ¶ 51; Heckert v. Patrick, 15 Ohio

St.3d 402, 405, 473 N.E.2d 1204 (1984).

       {¶20} Both Bernens and Glenway submitted affidavits that they had no

knowledge that the configuration of the rear entrance to the pharmacy posed a

hazard. But Asher argues that the deposition testimony of Bernens president Holly

Engelhardt established that the defendants were concerned about the rear entrance

and had considered reconfiguring the entrance prior to her fall.

       {¶21} Holly Engelhardt stated in her deposition that the rear entrance to the

pharmacy was reconfigured since Asher’s fall and now has a ramp with a landing at

the top. According to Engelhardt, Bernens had been considering the reconfiguration




                                               7
                        OHIO FIRST DISTRICT COURT OF APPEALS



prior to Asher’s fall to improve accessibility and for ease of access.1 Engelhardt

acknowledged that safety was also a consideration in determining whether to make

the modification. Engelhardt was aware of three prior incidents or falls that had

occurred at the rear entrance.           Bernens vice-president Ann Marie Engelhardt

submitted an affidavit explaining these incidents. In the first incident, a patron

started to fall back on the stairs and was able to lower herself to the ground without

suffering injury. In the second incident, a patron lost her balance on the stairs and

fell on her husband, causing minor injury. The third incident involved a patron who

scraped his leg on the back steps, but did not suffer a fall.

        {¶22} Following our review of the record, we hold that genuine issues of

material fact exist as to whether Bernens and Glenway had knowledge that the

configuration of the rear entrance posed a hazard.

        {¶23} Because the hazardous condition encountered by Asher was not open

and obvious, and because genuine issues of material fact exist regarding Bernens’

and Glenway’s knowledge of that condition, we hold that the trial court erred in

granting summary judgment on Asher’s claim for negligence.

                                      Negligence Per Se


        {¶24} Asher additionally argues that the trial court erred in granting

summary judgment on her claims for negligence per se.

        {¶25} While the open-and-obvious doctrine excuses a breach of a defendant’s

duty of care, it does not override statutory duties. Lattimore v. K & A Mkt., Inc., 1st

Dist. Hamilton No. C-150753, 2016-Ohio-5295, ¶ 9. The doctrine of negligence per


1 We note that subsequent remedial measures are not admissible to show negligence or other
culpable conduct. Evid.R. 407. In this case, and in our review, we rely on testimony that
appellees were considering modifications prior to the incident. This goes to notice of the hazard.


                                                    8
                      OHIO FIRST DISTRICT COURT OF APPEALS



se allows a plaintiff to establish “the first two prongs of the negligence test, duty and

breach of duty, by merely showing that the defendant committed or omitted a

specific act prohibited or required by statute.” Id., quoting Lang, 122 Ohio St. 3d 120,

2009-Ohio-2495, 909 N.E.2d 120, at ¶ 15. The violation of a legislative enactment,

and not an administrative rule, must serve as the basis to support an assertion of

negligence per se. Chambers v. St. Mary’s School, 82 Ohio St. 3d 563, 565-568, 697
N.E.2d 198 (1998). For a violation of a statute to constitute negligence per se, the

statue must “set[] forth a positive and definite standard of care.” Mann v. Northgate

Investors, L.L.C., 138 Ohio St. 3d 175, 2014-Ohio-455, 5 N.E.3d 594, ¶ 29. Where a

statute only sets forth a general, abstract description of a duty, a violation of that

statute can be considered as evidence of negligence, but will not constitute

negligence per se. Id.

       {¶26} Asher argues that the configuration of the rear entrance to the

pharmacy was in violation of both C.M.C. 1101-63.1 and 1119-03.3. C.M.C. 1101-63.1

provides that “[a]ll buildings, structures, and premises shall be deemed a public

nuisance constituting a dangerous and unsafe hazard to the safety, health, or general

welfare of the occupants or the public if they have defects as set forth herein: * * *

(4) Those which are a hazard to the safety, health, or general welfare of the occupants

or the public.” And C.M.C. 1119-03.3 provides that “[t]he interior and exterior of a

structure shall be maintained in good repair, structurally sound and sanitary so as

not to pose a threat to the public health, safety or welfare.”

       {¶27} This court has never specifically addressed whether a violation of a

Cincinnati Municipal Code provision could constitute negligence per se, although

other districts have held that the violation of a city’s municipal code can serve as the




                                                9
                       OHIO FIRST DISTRICT COURT OF APPEALS



basis for a negligence per se claim. See Gibbs v. Speedway, LLC, 2014-Ohio-3055, 15
N.E.3d 444, ¶ 39 (2d Dist.) (holding that “the governing bodies of municipalities

engage in a legislative process, and their members are accountable to the public. As a

result, violations of their rules could constitute negligence per se, assuming the other

requirements for negligence per se are met.”); Sabitov v. Graines, 177 Ohio App. 3d
451, 2008-Ohio-3795, 894 N.E.2d 1310, ¶ 33 (8th Dist.) (holding that it was error to

dismiss on a motion for judgment on the pleadings the plaintiff’s negligence per se

claims based upon violations of city ordinances that were enacted through

legislation). Assuming that a violation of the Cincinnati Municipal Code could serve

as the basis for a negligence per se claim, the specific provisions alleged by Asher to

have been violated cannot constitute negligence per se because they merely set forth

a general, abstract, description of a duty, and do not set forth a specific and definite

standard of care that must be complied with. See Lattimore at ¶ 12 (assuming a

violation of a municipal code provision could constitute negligence per se, there was

no basis for application of the principle based on the facts of the case and the

provision at issue).

       {¶28} Asher further argues that the trial court erred in granting summary

judgment on her claim for negligence per se because the configuration of the rear

entrance was in violation of Ohio Building Code 3401.2, which provides that

“[b]uildings, structures, equipment and parts thereof, shall be maintained in a safe

and sanitary condition and in accordance with the condition(s) established in current

and any previous plan approvals and certificates of occupancy.” Ohio Adm.Code

4101:1-34-01. But a violation of the building code, an administrative rule, cannot

serve as the basis for negligence per se. Lang, 122 Ohio St. 3d 120, 2009-Ohio-2495,




                                              10
                      OHIO FIRST DISTRICT COURT OF APPEALS



909 N.E.2d, at ¶ 21. Asher contends that the Cincinnati Municipal Code adopted the

Ohio Building Code, and consequently, that the building code became a legislative

enactment, for which a violation could constitute negligence per se. We disagree.

        {¶29} C.M.C. 1101-01.1, which Asher relied on to support her argument in

her opposition to the defendants’ motions for summary judgment, provides that

“Chapters 1101 to 1119 of Title XI of the Cincinnati Municipal Code shall be known

collectively as the ‘Cincinnati Building Code,’ for which the designation ‘CBC’, may be

substituted.” And C.M.C. 1101-05.1, also relied on by Asher, provides that “[t]he

Director of Buildings and Inspections is responsible for enforcing the Cincinnati

Building Code as well as the following: Cincinnati Zoning Code, Ohio Building Code,

Ohio Mechanical Code, Ohio Plumbing Code, Cincinnati Elevator Code, and those

provisions of the Cincinnati Municipal Code as may be specified by ordinance or

regulation.”

        {¶30} Contrary to Asher’s assertion, these provisions do not establish that

the Cincinnati Municipal Code has adopted the Ohio Building Code. Rather, the

Cincinnati Municipal Code sets forth its own building code, which is referred to as

the Cincinnati Building Code. The Director of Buildings and Inspections has the

authority and responsibility to enforce both the Cincinnati Building Code and the

Ohio Building Code.

        {¶31} The Ohio Building Code provision set forth above cannot serve as the

basis for a negligence per se claim. We therefore hold that the trial court did not err

in granting summary judgment to Bernens and Glenway on Asher’s claims for

negligence per se. Asher’s assignment of error is sustained in part and overruled in

part.




                                              11
                      OHIO FIRST DISTRICT COURT OF APPEALS


                                       Conclusion


       {¶32} We reverse the trial court’s grant of summary judgment on Asher’s

claim for negligence, but otherwise affirm the trial court’s judgment. This cause is

remanded for proceedings consistent with the law and this opinion.

                    Judgment affirmed in part, reversed in part, and cause remanded.



BERGERON and CROUSE, JJ., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                12